DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,917,789. Although the the claims of the ‘789 patent include all the limitations of the instant claims.
Instant Application
US Patent No. 10,917,789
one or more processors; (Claim 1)
one or more processors; (Claim 17)
and one or more memory storing computer program instructions, the one or more memory and computer program instructions configured to, with the one or more processors, cause the apparatus to: (Claim 1)
and one or more memories storing program instructions which, when executed by the one or more processors, cause the apparatus at least to: (Claim 17)
establish, in a communication system, a non-access stratum security context between user equipment and the apparatus; (Claim 1)
establish, in a communication system, a non-access stratum security context between user equipment and the apparatus; (Claim 17)
receive, at the apparatus, within the non-access stratum security context previously established between the user equipment and the apparatus, an encrypted non-access stratum message from the user equipment; (Claim 1)
receive, at the apparatus, within the non-access stratum security context previously established between the user equipment and the apparatus, a non-access stratum message from the user equipment via a target access node of the communication system; (Claim 17)

wherein the data is encrypted by an encryption key created during establishment of the non-access stratum security context previously established between the user equipment and the mobility management node. (Claim 9)
and in an instance in which the encrypted non-access stratum message received from the user equipment indicates a radio link failure has occurred between the user equipment and the apparatus during a data transfer operation over a control plane, enable recovering of the radio link for the user equipment through a target access node of the communication system, using the non-access stratum security context previously established between the user equipment and the apparatus (Claim 1)
and in an instance in which the non-access stratum message received from the user equipment indicates a radio link failure has occurred between the user equipment and a source access node of the communication system during a data transfer operation over a control plane, enable recovering of the radio link for the user equipment through the target access node of the communication system, using the non-access stratum security context previously established between the user equipment and the apparatus (Claim 17)

wherein the data is encrypted by an encryption key created during establishment of the non-access stratum security context previously established between the user equipment and the mobility management node. (Claim 9)
wherein the encrypted non-access stratum message is encrypted using a cryptographic key created from the non-access stratum security context between the user equipment and the apparatus. (Claim 1)
wherein the non-access stratum message is integrity protected using an integrity key associated with the non-access stratum security context previously established between the user equipment and the apparatus. (Claim 17)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437